[Cite as State ex rel. Smith v. Richard, 2013-Ohio-4667.]


                                IN THE COURT OF APPEALS
                                FIFTH APPELLATE DISTRICT
                                 RICHLAND COUNTY, OHIO


STATE OF OHIO EX REL.                               :       JUDGES:
WILLIAM E. SMITH                                    :
                                                    :
        Petitioner                                  :
                                                    :       Hon., Patricia A. Delaney P.J.
                                                    :       Hon., Sheila G. Farmer J.
-vs-                                                :       Hon., John W. Wise J.
                                                    :
RHONDA RICHARD, Warden                              :       CASE NO. 13CA46
                                                    :
        Respondent                                  :
                                                    :       OPINION


CHARACTER OF PROCEEDING:                                    Petition for Writ of Habeas Corpus


JUDGMENT:                                                   WRIT DISMISSED


DATE OF JUDGMENT ENTRY:                                     September 18, 2013



APPEARANCES:

For Petitioner – Pro se:                                    For Appellee:

WILLIAM E. SMITH                                            No Appearance
c/o N.C.I.
15708 St Rt 78 West
Caldwell, OH 43724
Richland County, Case No. 13CA46                                                   1

Delaney, J.,

            {¶1}   Petitioner, William E. Smith, has filed a complaint for writ of habeas

corpus.     Respondent, Warden Rhonda Richard is warden of the reception center

located in Pickaway County, Ohio.          Pickaway is not in this Court’s jurisdiction.

Petitioner has also filed a motion to transfer this cause to the Seventh District Court of

Appeals because Petitioner has been moved to Noble County. Noble County is also not

in this Court’s jurisdiction.

            {¶2}   Under R.C. 2725.03 jurisdiction lies only with the court in whose

jurisdiction the institution is located. Starks v. Johnson 2000 WL 652523, 2 (Ohio App.

7 Dist.).

            {¶3}   Because Petitioner Smith is not located within this Court's territorial

jurisdiction, the instant cause of action must be dismissed for lack of jurisdiction. R.C.

2725.03 and Bridges v. McMackin (1989), 44 Ohio St.3d 135, 541 N.E.2d 1035. A

petition for habeas corpus must be filed where the person being detained is physically

located. Id.

            {¶4}   For these reasons, this complaint is dismissed.

By: Delaney, P.J.
    Farmer, J. and
    Wise, J. concur

                                          ______________________________
                                          HON. PATRICIA A. DELANEY

                                          ______________________________
                                          HON. SHEILA G. FARMER

                                          ______________________________
                                          HON. JOHN W. WISE
                        IN THE COURT OF APPEALS
                        FIFTH APPELLATE DISTRICT
                         RICHLAND COUNTY, OHIO


STATE OF OHIO EX REL.                  :
WILLIAM E. SMITH                       :
                                       :      CASE NO. 13CA46
       Petitioner                      :
                                       :
-vs-                                   :      JUDGMENT ENTRY
                                       :
RHONDA RICHARD, Warden                 :
                                       :
       Respondent                      :


       For the reasons stated in our accompanying Memorandum-Opinion,

Petitioner’s Complaint for Writ of Habeas Corpus is hereby dismissed. Costs to

Petitioner.




                                       ____________________________
                                       HON. PATRICIA. DELANEY


                                       ____________________________
                                       HON. SHEILA G. FARMER


                                       ____________________________
                                       HON. JOHN W. WISE